Title: To Benjamin Franklin from William Mercer, 11 November 1752
From: Mercer, William
To: Franklin, Benjamin


Sir,
New-Brunswick, November 11, 1752
I am favoured with your letter of the 2d instant, and shall, with pleasure, comply with your request, in describing (as well as my memory serves me) the water-spout I saw at Antigua; and shall think this, or any other service I can do, well repaid, if it contributes to your satisfaction in so curious a disquisition.
I had often seen water-spouts at a distance, and heard many strange stories of them, but never knew any thing satisfactory of their nature or cause, until that which I saw at Antigua; which convinced me that a water-spout is a whirlwind, which becomes visible in all its dimensions by the water it carries up with it.
There appeared, not far from the mouth of the harbour of St. John’s, two or three water-spouts, one of which took its course up the harbour. Its progressive motion was slow and unequal, not in a strait line, but, as it were, by jerks or starts. When just by the wharff I stood about 100 yards from it. There appeared in the water a circle of about twenty yards diameter, which, to me, had a dreadful, though pleasing appearance. The water in this circle was violently agitated, being whisked about, and carried up into the air with great rapidity and noise, and reflected a lustre, as if the sun shined bright on that spot, which was more conspicuous, as there appeared a dark circle around it. When it made the shore, it carried up with the same violence shingles, staves,
   
   *I suppose shingles, staves, timber, and other lumber, might be lying in quantities on the wharff, for sale, as brought from the Northern colonies. B.F.

 large pieces of the roofs of houses, &c. and one small wooden house it lifted entire from the foundation on which it stood, and carried it to the distance of fourteen feet, where it settled without breaking or oversetting; and, what is remarkable, though the whirlwind moved from West to East, the house moved from East to West. Two or three Negroes and a white woman, were killed by the fall of timber, which it carried up into the air, and dropt again. After passing through the town, I believe it was soon dissipated; for, except tearing a large limb from a tree, and part of the cover of a sugar-work near the town, I do not remember any farther damage done by it. I conclude, wishing you success in your enquiry, and am, &c.
W.M.
